Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tastad et al., US 20040018877 (Tastad) in view of McGahn et al., US20080113740 (McGahn)
Regarding Claim 1.
Tastad discloses of an electronic gaming machine (EGM) comprising: 
a housing defining an internal cavity, the housing comprising an exterior surface at least partially defining an opening extending through the housing and connecting with the cavity (Fig 1-3; para 16. When the button panel is removed, it shows that there is a cavity in the housing as well as an opening extending through the housing and connecting with the cavity.); 
a main display coupled to the housing and configured to display a wagering game (Fig 1, elem 14); 

Tastad failed to disclose a connection assembly extending between the frame of the button deck assembly and the housing of the EGM, the connection assembly comprising a latch fixably mounted to one of the frame and the housing, the latch configured to removably engage the other of the frame and the housing when the button deck assembly is coupled to the housing to secure the button deck assembly to the housing.  
However, McGahn teaches of a gaming machine (Fig 1, elem 2) that has a button deck (Fig 1, elem 40) with a connection assembly extending between the frame of the button deck assembly and the housing of the EGM, the connection assembly comprising a latch fixably mounted to one of the frame and the housing, the latch configured to removably engage the other of the frame and the housing when the button deck assembly is coupled to the housing to secure the button deck assembly to the housing (Fig 3a; para 35, 38-41) because it a quick release button panel assembly allows for ease in servicing areas previously difficult to reach (para 7).


Regarding Claim 13. 
Tastad and McGahn disclose the electronic gaming machine of Claim 1, McGahn further discloses wherein the housing further comprises a ledge at least partially defining the opening, the ledge being recessed from the exterior surface (Fig 4-5).  

Claims 2, 4-5,and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tastad et al., US 20040018877 (Tastad) and McGahn et al., US 20080113740 (McGahn) and in further view of Chiang, US 7017955 (Chiang)
Regarding Claims 2, 4 
Tastad and McGahn disclose the electronic gaming machine of Claim 1, but failed to disclose wherein the latch is fixably mounted to the housing and the connection assembly further comprises a keeper mechanism fixably mounted to the frame of the button deck assembly and sized to engage the latch when the button deck assembly is coupled to the housing; wherein the keeper mechanism comprises a first hook sized to removably engage a second hook of the latch when the button deck assembly is coupled to the housing.  
	However, Chiang teaches of a latch system for fastening one object to another object (Abstract, Fig 1-6; elem 1), wherein one is a keeper mechanism that can be attached to one panel of a first object which comprises of a hook (Fig 5, elem 92, 91) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chiang’s teachings with Tastad and McGahn as well as provide a lever to easily allow for attachment and detachment of said objects as taught by Chiang.

Regarding Claim 5. 
Tastad and McGahn and Chiang disclose the electronic gaming machine of Claim 4. Chiang further discloses wherein the latch comprises a bracket coupled to the housing and a cam assembly coupling the second hook to the bracket (Fig 2, elem 30; Col 3, lines 1-9), the cam assembly being operable to move the second hook relative to the bracket along an extension axis between an extended position and a retracted position, the second hook configured to engage the first hook of the keeper mechanism and urge the first hook toward the bracket in the retracted position (Fig 3-6, elem 52. The figure depicts how the hook along and extension axis when the latch operates in the extended and retracted position.).  

Regarding Claim 7. 
Tastad and McGahn and Chiang disclose the electronic gaming machine of Claim 2. Tastad and McGahn disclose wherein the housing further comprises a ledge at least 

Regarding Claim 8. 
Tastad and McGahn and Chiang disclose the electronic gaming machine of Claim 7 but failed to explicitly disclose wherein the connection assembly further comprises an additional keeper mechanism coupled to the frame of the button deck assembly intermediate the keeper mechanism and the biasing wedge, the additional keeper mechanism sized to engage an additional latch coupled to the housing when the button deck assembly is coupled to the housing.  
	However, Applicant has not disclosed that having an additional keeper mechanism and an additional latch solves any stated problem or is for any particular purpose. Moreover, it appears that the keeper and latching system of Chiang or the Applicant’s instant invention would perform equally well for coupling a button deck assembly to the housing of the EGM. Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combination of Tastad and McGahn and Chiang a such that, instead of utilizing one .

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tastad et al., US 20040018877 (Tastad) and McGahn et al., US20080113740 (McGahn) and Chiang, US 7017955 (Chiang) in further view of Haga et al., US 20080132340 (Haga)
Regarding Claim 3. 
Tastad and McGahn and Chiang disclose the electronic gaming machine of Claim 2, but failed to disclose wherein the button deck assembly further comprises a carriage and the frame of the button deck assembly comprises a rib extending peripherally around the carriage, wherein the keeper mechanism is fixably mounted to the rib.  
	However, Haga teaches of a button deck assembly (Fig 2) that 
comprises a carriage and the frame of the button deck assembly comprises a rib extending peripherally around the carriage, wherein the keeper mechanism is fixably mounted to the rib (Fig 2-5, elem 260) that can allows the button panel to be released from a locking position (para 22, 24).  
	Therefore, it would be obvious to incorporate Haga’s teachings with Tastad and McGahn aand Chiang because it can help allow the button panel to be released from a locking position as taught by Haga.


Tastad and McGahn disclose the electronic gaming machine of Claim 13, but failed to disclose further discloses wherein the button deck assembly further comprises a cover plate coupled to the frame of the button deck assembly, the cover plate positioned in alignment with the exterior surface when the button deck assembly is coupled to the housing.  
	However, Haga teaches of a button deck assembly (Fig 2) 
comprises a cover plate coupled to the frame of the button deck assembly (Fig 2, elem 201. The figure depicts a cover plate the surrounds the button deck assembly), the cover plate positioned in alignment with the exterior surface when the button deck assembly is coupled to the housing (Fig 1, elem 105. The figure depicts how when the button deck assembly is fitted to the gaming machine, the cover plate would be position in alignment with the exterior surface when the button deck assembly is coupled to the housing) that can allows the button panel to be released from a locking position (para 22, 24).  
	Therefore, it would be obvious to incorporate Haga’s teachings with Tastad and McGahn because it can help allow the button panel to be released from a locking position as taught by Haga.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tastad et al., US 20040018877 (Tastad) and McGahn et al., US20080113740 (McGahn) and Chiang, US 7017955 (Chiang) in further view of Wallace et al., US 20200041049 (Wallace)

Tastad and McGahn and Chiang disclose the electronic gaming machine of Claim 5 but failed to disclose further comprising a seal positioned between the button deck assembly and the housing, the seal sized to extend around at least a portion of a perimeter of the button deck assembly, wherein the seal is configured to be compressed when the second hook is engaged with the first hook in the retracted position.  
	However, Wallace teaches that when it comes to coupling one object (Fig 6, elem 105) to another object (Fig 6, elem 100) a compressible seal that extends around the perimeter of an object (Fig 6, elem 98) can be utilized to ensure a proper fit and seal when coupling objects together (para 47).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Wallace’s teachings with Tastad and McGahn and Chiang because it would ensure a proper seal between the button deck assembly and the housing as taught by Wallace. It should be noted that the seal from Wallace’s teachings would obvious compress when the button deck assembly is coupled to the housing since McGahn teaches bringing two objects together via the use of a latch.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tastad et al., US 20040018877 (Tastad) and McGahn et al., US20080113740 (McGahn) and in further view of Tracy et al., US 20080179150 (Tracy)
Regarding Claim 12. 

	However, Tracy teaches that when it comes to latches, they can comprise of a dampening system for reducing and/or substantially eliminating acoustical noise generated by actuation of latch mechanism (para 13)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Tracy’s teachings for reducing and/or substantially eliminating acoustical noise generated by actuation of the latch mechanism of Trastad and McGahn as taught by Tracy.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tastad et al., US 20040018877 (Tastad) and McGahn et al., US20080113740 (McGahn) and in further view of Castro et al., US 20180075689 (Castro)
Regarding Claim 15. 
Tastad and McGahn disclose the electronic gaming machine of Claim 1 but failed to disclose a gaming machine accessory configured to be removably coupled to the housing; and an accessory connection assembly extending between the gaming machine accessory and the housing, the accessory connection assembly comprising an additional latch fixably mounted to one of the gaming machine accessory and the housing, the additional latch configured to removably engage the other of the gaming machine accessory and the housing when the gaming machine accessory is coupled to the housing to secure the gaming machine accessory to the housing.

a gaming machine accessory configured to be removably coupled to the housing (para 5-8); and 
an accessory connection assembly extending between the gaming machine accessory and the housing, the accessory connection assembly comprising an additional latch fixably mounted to one of the gaming machine accessory and the housing, the additional latch configured to removably engage the other of the gaming machine accessory and the housing when the gaming machine accessory is coupled to the housing to secure the gaming machine accessory to the housing (para 23-24, 33, 42-44, 51-52, 67) because it provides a configurable player interface having spatially segregated and demarked functional areas that appear uniform from the player position until activated.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Castro’s teachings with Tastad and McGahn because it provides a configurable player interface having spatially segregated and demarked functional areas that appear uniform from the player position until activated as taught by Castro.

Regarding Claim 16. 
Tastad and McGahn and Castro disclose the electronic gaming machine of Claim 15, Castro further discloses wherein the electronic gaming machine further comprises a game controller communicatively coupled to the main display and the button deck assembly, and wherein the gaming machine accessory is configured to be coupled in 

Regarding Claim 17. 
Tastad and McGahn and Castro disclose the electronic gaming machine of Claim 15, Castro further discloses wherein the gaming machine accessory is one of a speaker, a game controller, a topper display, a ticket printer, a ticket reader, a keypad, a player tracking display, a card reader, a bill validator, the main display, and a secondary display (para 25).  

Regarding Claim 18. 
Tastad and McGahn and Castro disclose the electronic gaming machine of Claim 17, Castro further discloses wherein the gaming machine accessory is the speaker (para 25).  

Regarding Claim 19. 
Tastad and McGahn and Castro disclose the electronic gaming machine of Claim 15, Castro further discloses wherein the additional latch is fixably mounted to the housing and the accessory connection assembly further comprises an additional keeper mechanism fixably mounted to the gaming machine accessory and sized to engage the latch when the gaming machine accessory is coupled to the housing (para 24, 52, 67. Since the system comprises latches for suitably coupling a modular panel assembly, .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tastad et al., US 20040018877 (Tastad) and McGahn et al., US20080113740 (McGahn) and Castro et al., US20180075689 (Castro) in further view of Tsao, US 20090280911 (Tsao)
Regarding Claim 20. 
Tastad and McGahn and Castro disclose the electronic gaming machine of Claim 19, but failed to discloses wherein the housing further comprises an access opening sized to slidably receive the gaming machine accessory there through, the gaming machine accessory extending between a first end positioned proximate the access opening of the housing and a second, opposite end, and wherein the additional keeper mechanism is fixably mounted to the gaming machine accessory at the second end.
	However, Tsao teaches of a wagering system (Abstract) wherein the housing further comprises an access opening sized to slidably receive a gaming machine accessory there through (Fig 1. The figure shows how a gaming accessories, such as speakers, display, and input devices can be slide in/out of the housing of the wagering machine), the gaming machine accessory extending between a first end positioned proximate the access opening of the housing (Fig 1) and a second, opposite end (Fig 2), and wherein the additional keeper mechanism is fixably mounted to the gaming machine accessory at the second end (Fig 1. The figure depicts a keep/latch system in place located near “30” on the center of the figure. Para 19, 25)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Tsao’s teachings with Tastad, McGahn, and Castro because it would make it easy to open the gaming machine into a serviceable position for servicing without blocking and interfering with adjacent gaming machine as taught by Tsao.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715